EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attny. Derek Fahey on 1/25/2022.
 	The application has been amended as follows: 
 	In Claim 1, lines 1-7, change
 	“A system for providing a rapid threshold amount of power to a customer load during transfer between a primary power supply and a secondary power supply, wherein the secondary power supply is not in electrical connectivity with the primary power supply, wherein the system is electrically connected between a customer metering system and the customer load, and wherein the system comprises: 
 	the secondary power supply comprising a secondary power supply source and an energy storage system; and”

To

 	‘A system for providing a rapid threshold amount of power to a customer load during transfer between a primary power supply and a secondary power supply, wherein the system is electrically connected between a customer metering system and the customer load, and wherein the system comprises: 


  	In claim 15, lines 1-7, change
 	“ A system for providing a rapid threshold amount of power transfer to a customer load of at least 500 kW within at most 4 milliseconds, wherein the transfer is between a primary power supply and a secondary power supply, wherein the system is electrically connected between a customer metering system and the customer load but wherein the secondary power supply is not in electrical connectivity with the primary power supply, and wherein the system comprises: a secondary power supply source generating at least 500 kW of electrical power;”

To

 	‘A system for providing a rapid threshold amount of power transfer to a customer load of at least 500 kW within at most 4 milliseconds, wherein the transfer is between a primary power supply and a secondary power supply, wherein the system is electrically connected between a customer metering system and the customer load, and wherein the system comprises: 
 	wherein the secondary power supply is not in electrical connectivity with the primary power supply;
 	a secondary power supply source generating at least 500 kW of electrical power; 

 	Cancel withdrawn claim 20. 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement filed 12/15/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the submission was filed after final rejection yet did not include the required statement.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Response to Arguments
 	Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the Examiner’s Amendment which has placed the claims in condition for allowance.
Allowable Subject Matter
 	Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 1, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the secondary power supply is not in electrical connectivity with the primary power supply; and wherein the primary power supply is not in electrical connectivity with the secondary power supply such that it cannot charge the high discharge battery.
 	With respect to claim 15, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the secondary power supply is not in electrical connectivity with the primary power supply; and wherein the high discharge 4C battery and the switching module is configured such that the high discharge 4C batter cannot receive power from the primary power supply in the primary configuration, the transition configuration, and the secondary configuration.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839